DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           CORY ANDERSON,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-2092

                               [April 1, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Jr.,
Judge; L.T. Case No. 432015CF000053A.

   Cory Anderson, Mayo, pro se.

   Brooke Elvington, Dunedin, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY, and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.